Exhibit 10.2

 

MEMORANDUM OF AGREEMENT

Norwegian Shipbrokers’ Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.

Code-name

SALEFORM 1993

Revised 1966, 1983 and 1986/87.

 

 

 

 

Dated: 3 June 2010

 

 

HESPEROS HOLDINGS S.A.

hereinafter called the Sellers, have agreed to sell, and
Genco Shipping & Trading, 299 Park Avenue, New York NY

hereinafter called the Buyers, have agreed to buy

 

Name: M/V HANDY BAY

 

Classification Society/Class: American Bureau of Shipping

 

Built: 2010                         By: SPP SHIPBUILDING CO., LTD.

 

Flag: Republic of Liberia Place of Registration: Monrovia

 

Call Sign: A8UY3               Grt/Nrt: 23,456/11,522

 

Register Number: 9450715

 

hereinafter called the Vessel, on the following terms and conditions:

 

Definitions

 

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.

 

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

 

“Classification Society” or “Class” means the Society referred to in line 4.

 

1.        Purchase Price US$ 33,250,000 (Thirty-three million two hundred and
fifty thousand United States Dollars)

 

2.        Deposit

 

As security for the correct fulfillment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within three (3) New York
banking days after both parties have signed this agreement by fax/email exchange
and all subjects are lifted. This deposit shall be placed with the Sellers
nominated bank in Monaco or Switzerland or London and held by them in a joint
account for the Sellers or their nominee and the Buyers or their nominee, to be
released in accordance with joint written instructions of the Sellers and the
Buyers. Interest, if any, to be credited to the Buyers. Any fee charged for
holding the said deposit shall be borne equally by the Sellers and the Buyers.

 

3.        Payment

 

The balance Purchase Price shall be paid in full free of bank charges to the
Sellers nominated bank in London or Monaco or Switzerland (non Eurozone) on
delivery of the Vessel, but not later than 3 banking days after the Vessel is in
every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given. The day on
which the Notice of Readiness is given shall not be included for the purpose of
counting the number of days in the preceding sentence.

 

--------------------------------------------------------------------------------


 

4.        Inspections

 

The Buyers have waived their right to inspect the Vessel and the Class Records
and have accepted same. The Buyers have the right to inspect the Vessel and
Class records but it does not constitute a subject to the sale, therefore this
sale is outright and definite with delivery ‘asis’, subject only to the terms
and conditions of this Agreement.

 

5.        Notices, time and place of delivery

 

a)        The Sellers shall keep the Buyers well informed of the Vessel’s
itinerary and shall provide the Buyers with 30, 15, 10, 5 and 3 days notice of
the estimated time of arrival at the intended place of delivery. When the Vessel
is at the place of delivery and in every respect physically ready for delivery
in accordance with this Agreement, the Sellers shall give the Buyers a written
Notice of Readiness for delivery.

 

b)        The Vessel shall be delivered and taken over safely afloat at a safe
and accessible berth or anchorage free of cargo in Sellers’ option worldwide
excluding areas prohibited by the United States of America’s, UN’s or EU’s laws
and regulations in the Sellers’ option.

 

Expected time of delivery: Between 15th June 2010 and 15th August 2010, a
schedule to be mutually decided upon.

 

Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 15th August 2010

 

c)        If the Sellers anticipate that, notwithstanding the exercise of due
diligence by them, the Vessel will not be ready for delivery by the cancelling
date they may notify the Buyers or their brokers in writing stating the date
when they anticipate that the Vessel will be ready for delivery and propose a
new cancelling date. Upon receipt of such notification the Buyers shall have the
option of either cancelling this Agreement in accordance with Clause 14 within 7
running days of receipt of the notice or of accepting the new date as the new
cancelling date. If the Buyers have not declared their option within 7 running
days of receipt of the Sellers’ notification or if the Buyers accept the new
date, the date proposed in the Sellers’ notification shall be deemed to be the
new cancelling date and shall be substituted for the cancelling date stipulated
in line 61.

 

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof but excluding the requirement to give advance advice to Buyers
of the

 

--------------------------------------------------------------------------------


 

expected readiness of the Vessel contained in Clauses 5 a) and 5 c) shall remain
unaltered and in full force and effect however buyers do not waive right to
receive applicable notices. Cancellation or failure to cancel shall be entirely
without prejudice to any claim for damages the Buyers may have under Clause 14
for the Vessel not being ready by the original cancelling date.

 

The Sellers to keep the Buyers informed about the itinerary of the Vessel.

 

d)       Should the Vessel become an actual, constructive or compromised total
loss before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.

 

6.        Drydocking/Divers Inspection

 

The Sellers are not required to drydock the Vessel. Sellers shall give Buyers 4
days notice of the intended place where the vessel will be available for
underwater inspection subject to prompt availability, within 10 days of signing
the MOAs. It is noted that the Buyers wish to take the vessel promptly.
Notwithstanding anything in this clause, the Sellers shall not be held in
default pursuant to clause 14 should the Buyers be unable to arrange and
underwater diving inspection at a suitable port by the cancelling date.

 

The Buyers shall have the right at their expense to arrange for an underwater
inspection by a diver approved by the Classification Society prior to the
delivery of the vessel. In the event that the Buyers fail to declare their right
of underwater inspection as hereinabove mentioned or non-attendance of their
nominated divers within 24 (twenty four) hours after the vessel is ready in all
respects for said underwater inspection, the Buyers shall be deemed

 

--------------------------------------------------------------------------------


 

to have waived such underwater inspection and the Sellers may tender Notice of
Readiness in accordance with the provisions of this Agreement.

 

The Sellers shall at their cost make the Vessel available for such underwater
inspection. The extent of the underwater inspection shall be in accordance with
the Classification Society practices. If the conditions at the port of delivery
are unsuitable for such underwater inspection, to be decided by Class, the
Sellers shall make the vessel available at a suitable alternative place near to
the delivery port. If the rudder, propeller, bottom or other underwater parts
below the deepest load line are found broken, damaged or defective so as to
affect the Vessel’s Classification Society, the Sellers are to pay for the cost
of the underwater inspection and the Classification Society attendance,
otherwise the Buyers are to pay for the cost of underwater inspection and the
Classification Society attendance.

 

If damage affecting Classification Society is found but Classification Society
do not require same to be until the next scheduled drydocking, the Buyers shall
have to take delivery of the Vessel with such damage unrepaired. The Sellers
shall pay the Buyers the direct cost of repairs required to repair said damage
affecting Classification Society to the satisfaction of the Classification
Society without condition/recommendation excluding tank cleaning, desluging,
drydocking and general services expenses. The Buyers and the Sellers shall each
approach a major shipyard in Asia (Dubai-China range) promptly to determine the
direct cost of repairs based upon the repairs being carried out in Asia
(Dubai-China range) excluding the costs of tank cleaning, deslugging, drydocking
and general services expenses as mentioned above. The direct cost shall be based
upon the arithmetic average of the quotations from the above (2) major shipyards
and the amount to be paid shall be final and binding. The Sellers shall pay the
Buyers as soon as possible but within 5 (five) running days after delivery of
the Vessel.

 

If damage affecting Classification Society is found and Classification Society
require same to be repaired immediately, then the Sellers shall drydock the
Vessel and repair such damage to the satisfaction of the Classification Society
without condition/recommendation at their cost and time in accordance with
Clause 6 of this Agreement. During such drydocking, the Buyers have the right to
have 2 (two) representatives attend at the Buyers sole risk and expenses and to
paint the Vessel’s bottom and to carry out other minor works, subject to the
Sellers’ approval which is not to be unreasonably withheld, without interference
to the Sellers’ repair works but always excluding hot works, in drydock, against
the Buyers signing the Sellers’ usual Letter of Indemnity and provided such
attendance and painting does not interfere with the Sellers’ work. If the
Sellers’ work is completed whilst the Buyers’ painting work is still in progress
then delivery shall be in drydock.

 

If the vessel is required to be drydocked in accordance with the provisions
hereof, notwithstanding Clause 5 hereof, the Vessel shall be delivered at the
port of the dockyard and the cancelling date as per Clause 5 hereof shall be
automatically extended to cover all the time for positioning to, waiting for,
any carrying out the drydock and the repairs required by Classification Society
but limited to a maximum of 30 (thirty) running days, The contents of Clause 5c
will apply in that instance as well.

 

c)        If the Vessel is drydocked pursuant to Clause 6 b) above

 

(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society’s rules for tailshaft survey and consistent with the
current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel’s class, those parts shall be renewed or made good at the Sellers’
expense to the satisfaction of the Classification Society without
condition/recommendation*.

 

(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in

 

--------------------------------------------------------------------------------


 

which case the Sellers shall pay these expenses. The Sellers shall also pay the
expenses if the Buyers require the survey and parts of the system are condemned
or found defective or broken so as to affect the Vessel’s class*.

 

(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society’s fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.

 

(iv) the Buyers’ representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.

 

(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the Classification surveyor’s work, if any, and without affecting
the Vessel’s timely delivery. If, however, the Buyers’ work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers’ work
shall be for the Buyers’ risk and expense. In the event that the Buyers’ work
requires such additional time, the Sellers may upon completion of the Sellers’
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).

 

*         Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.

 

If Sellers’ works are completed before Buyers’ works (if any), and if Buyers’
work will be completed before the expiration of the three (3) days notice of
readiness, the Seller will shift the Vessel out of drydock to a place of
delivery before the expiration of the three (3) day period.

 

If the Buyers accept delivery of the Vessel in drydock, the Sellers shall
deliver to the Buyers at the time of closing evidence that the Sellers have
satisfied their financial obligations to the drydock, shipyard or other similar
facility, and to any subcontractors, and that such drydock, shipyard or other
similar facility and subcontractors waive any and all right to detain, arrest or
attach the Vessel for any financial obligation of the Sellers to such drydock,
shipyard or other similar facility and subcontracts, including but not limited
to tugboats engaged to assist the Vessel to depart from the drydock or shipyard
or other similar facility.

 

For the avoidance of doubt, the vessel will not be delivered under this clause 6
at any port prohibited by the United States of America, the European Union or
the United Nations.

 

7.        Spares/bunkers, etc.

 

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore excluding models. All spare parts and spare equipment
including spare tail-end shaft(s) and/or spare propeller(s)/propeller blade(s),
if any, belonging to the Vessel at the time of inspection used or unused,
whether on board or not shall become the Buyers’ property, but spares on order
are to be excluded. Forwarding charges, if any, shall be for the Buyers’
account. The Sellers are not required to replace spare parts including spare
tail-end shaft(s) and spare propeller(s)/propeller blade(s) which are taken out
of spare and used as replacement prior to delivery, but the replaced items shall
be the property of the Buyers. The radio installation and navigational equipment
shall be included in the sale without extra payment if they are the property of
the Sellers. Unused stores shall be included in the sale and be taken over by
the Buyers without extra payment Provisions and bonds are property of crew and
are to be taken over and paid for by the Buyers at a price to be agreed with
Vessel’s Master and/or Chief Steward as representative of crew but if Buyers do
not wish to take over and pay for such provisions and bonds then it shall be at
Master’s discretion to remove same or leave on board free of charges to Buyers
excluding bonded cigarettes which cannot be taken ashore

 

--------------------------------------------------------------------------------


 

by law.

 

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
All items on hire such as but not limited to, Ashland Gas bottles and Videotel
Library together with the officers’/masters’/crews’ personal effects,
pressure/tempreture calibrators, breathing air compressor, freon recovery uits,
computers, spos, portable cargo holds cleaning equipment sass (contracted) are
exclueded. Tempus system. Further items will be advised.

 

The Buyers shall take over the remaining bunkers and unused/unbroached
lubricating oils and grease in storage tanks and sealed drums and pay the
Sellers’ net invoiced price (at port of last supply prior to delivery) against
supporting invoices. Payment under this Clause shall be made at the same time
and place and in the same currency as the Purchase Price.

 

8.        Documentation

 

The place of closing: London or Piraeus in Sellers option

 

In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, as described in any attached Addendum to this
Agreement

 

At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so request. The Sellers may keep the Vessel’s log books but the
Buyers to have the right to take copies of same. The vessel’s HSEQMS, PCSOPEP,
SOPER, SSP, SSA, NTVRP, NTCAVCP, will be

 

--------------------------------------------------------------------------------


 

removed and no copies will be given to Buyers. Vessel’s CSR will remain on board
following delivery under this Agreement. Original SMC and ISSC will be removed
but the Buyers will have the right to take copies.

 

9.        Encumbrances

 

The Sellers warrant that the Vessel, at the time of delivery, is free from all
encumbrances, mortgages and maritime liens or any other debts whatsoever. The
Sellers hereby undertake to indemnify the Buyers against all consequences of
claims made against the Vessel which have been incurred prior to the time of
delivery.

 

10.      Taxes, etc.

 

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

 

11.      Condition on delivery

 

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over on asis
basis. National/International trading certificates (namely safety construction,
safety radio, safety equipment, loadline) valid at the time of delivery. CSM up
to date but extension acceptable.

 

At the time of delivery, the Vessel will be delivered in Class without
recommendations affecting class. The Buyers are on Notice that due to vessel
being recently delivered from shipyard she carries Interim Class Certificate and
Interim Load Lin Certificate are valid until September 2010.

 

12.      Name/markings

 

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.

 

13.      Buyers’ default

 

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest at 10
percent per annum.

 

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest at 10 percent
per annum.

 

14.      Sellers’ default

 

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in Clause 5b) the Buyers shall have

 

--------------------------------------------------------------------------------


 

the option of cancelling this Agreement provided always that the Sellers shall
be granted a maximum of 3 banking days after Notice of Readiness has been given
to make arrangements for the documentation set out in Clause 8. If after Notice
of Readiness has been given but before the Buyers have taken delivery, the
Vessel ceases to be physically ready for delivery and is not made physically
ready again in every respect by the date stipulated in Clause 5b, the Buyers
shall retain their option to cancel. In the event that the Buyers elect to
cancel this Agreement the deposit together with interest earned shall be
released to them immediately.

 

Should the Sellers fail to give Notice of Readiness by the date stipulated in
Clause 5b) or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.

 

15.      Buyers’ representatives

 

After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two

representatives on board the Vessel at their sole risk and expense. These
representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers’ representatives shall sign the Sellers’
letter of Indemnity prior to their embarkation

 

16.      Arbitration

 

a)*      This Agreement shall be governed by and construed in accordance with
English law and any dispute arising out of this Agreement shall be referred to
arbitration in London in accordance with the Arbitration Acts 1996 or any
statutory modification or re-enactment thereof for the time being in force, one
arbitrator being appointed by each party. On the receipt by one party of the
nomination in writing of the other party’s arbitrator, that party shall appoint
their arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.

 

17) The agreement is subject to the Buyers obtaining the necessary financing
within three weeks of both Buyer and Sellers signing the MOA.

 

18) The Vessel is subject to a Charter Party to Cargill. The Sellers agree to
exercise their best endeavours to receive Charterers’ (“Cargill”) approval to
transfer by novation or otherwise of the charter for the Vessel to the Buyers of
the existing charter agreement with Cargill which to be attached to this
agreement. The Vessel is chartered to Cargill on the basis of minimum rate of
USD 8,500 per day and a maximum rate of USD 13,500 per day with a profit split
above the maximum rate of 50/50. The rate is to be calculated on the basis of
the ...BHSI plus 15% (i.e. 115 pcent of same). The calculation is to be made
monthly on the basis of... last ten trading Baltic session days. The average to
apply and the charter hire to be payable every 15 days. The duration of this
transaction is to be 35/37 months +/- 15 days from the date of the Vessel’s
delivery.

 

The following wording to be used in any novation agreement under the trading
exclusions if same

 

--------------------------------------------------------------------------------


 

not already in the charterparty: “Any country or area that it blacklisted by or
to which the vessel is prohibited to trade by the U.N. and/or U.S.A and/or
vessel’s flag state”

 

19) As per the SHIPMAN 98, Shipmangement Agreement, it is agreed that Crew
Management (Box 5), Technical Management (Box 6), Insurance Arrangements (Box 8)
of the Vessel to remain with Metrostar Management Corp. and Commercial/financial
and all corporate responsibilities to be with Buyers. Metrostar Management Corp.
will document the scope of their Shipmanagement duties in individual
Shipmanagement Agreements in SHIPMAN 98 form (as amended) for the Vessel. The
parties to attach agreed SHIPMAN 98 Shipmangement Agreement to the MOA.

 

20) Sellers will seek to obtain the assingment of shipyard warranties to buyers
or failing that agree to act as agents on behalf of buyers in processing any
warranty claims.

 

21) This Agreement is to be kept strictly private and confidential save for any
disclosure required by the securities laws of the United States of America.

 

For the Buyers

 

For the Sellers

 

 

 

/s/ Robert Gerald Buchanan

 

/s/ Achilleas Stergiou

Robert Gerald Buchanan

 

Achilleas Stergiou

President

 

President

 

This document is a computer generated copy of ‘SALEFORM 1993”. printed by
authority of the Norwegian Shipbrokers’ Association, using software which is the
copyright of Strategic Software Ltd. Any insertion or deletion to the form must
be clearly visible. In the event of any modification made to the preprinted text
of this document, the original document shall apply, The Norwegian Shipbrokers’
Association and Strategic Software Ltd. assume no responsibility for any loss or
damage caused as a result of discrepancies between the original approved
document and this document.

 

--------------------------------------------------------------------------------